UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                2/5/2019
                                                              :
 DETENTION WATCH NETWORK, et al.,                             :
                                              Plaintiffs, :
                                                              :     14 Civ. 583 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 UNITED STATES IMMIGRATION AND                                :
 CUSTOMS ENFORCEMENT, et al.,                                 :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        This motion for attorneys’ fees and costs arises out of an action by Plaintiffs Detention

Watch Network (“DWN”) and Center for Constitutional Rights (“CCR”) seeking certain records

from Defendants United States Immigration and Customs Enforcement (“ICE”) and United

States Department of Homeland Security (“DHS”) under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. Plaintiffs seek attorneys’ fees and costs under FOIA for their efforts

in litigating this case in the Court of Appeals for the Second Circuit and Supreme Court of the

United States. Defendants and Defendant-Intervenors the GEO Group, Inc. (“GEO”) and

CoreCivic (previously known as Corrections Corporation of America (“CCA”)) oppose the

motion. Plaintiffs’ motion is granted in part.

        BACKGROUND

        On November 25, 2013, Plaintiffs -- non-profit, human rights advocacy and legal groups

-- submitted FOIA requests to DHS and ICE, seeking a range of records related to the “Detention

Bed Mandate,” which Plaintiffs define as a policy of maintaining a certain numerical level of

detention. Among the records sought were executed agreements and contract renewals between

ICE or DHS and private companies that operated detention facilities. The Detention Bed
Mandate has been the subject of significant public attention, including legislative efforts to

eliminate the mandate.

       On January 30, 2014, Plaintiffs filed this action to compel the Government to search for

and produce records sought in their FOIA request. Based on input from GEO and CoreCivic,

which are counterparties to detention facility agreements, ICE determined that it would continue

to invoke FOIA Exemption 4, which protects “trade secrets and commercial or financial

information obtained from a person and privileged or confidential,” 5 U.S.C. § 552(b)(4), to

withhold “unit prices,” “bed-day rates” and “staffing plans” from records of government

contracts with private detention facilities. GEO and CoreCivic are or were two of the largest

private immigration detention contractors in the country. As of December 2015, GEO operated

twelve detention facilities for ICE, and CoreCivic operated eight facilities of various types for

ICE.

       On November 17, 2015, Plaintiffs moved for partial summary judgment challenging the

Government’s withholding of information pursuant to FOIA Exemption 4. The Government

cross-moved for partial summary judgment. The Government submitted declarations from GEO

and CoreCivic executives with its opposition and cross-motion briefing.

       Pursuant to the July 14, 2016, Opinion and Order granting Plaintiffs’ motion, “unit

prices,” “bed-day rates” and “staffing plans” in government contracts with private detention

facilities were found to be not protected from disclosure. As a result, the Government was

required to produce in unredacted form certain contracts of GEO and CoreCivic that previously

had been produced with redactions.

       On July 29, 2016, GEO requested a pre-motion conference on its contemplated motion to

intervene. On August 5, 2016, the Government informed the Court that it did not oppose GEO’s



                                                 2
proposed intervention. On August 9, 2016, during a conference discussing GEO’s proposed

intervention, the Government stated that it was deciding whether to appeal the July 14, 2016,

Opinion and Order. On August 10, 2016, CoreCivic (then CCA) filed a request to intervene. By

letter dated August 18, 2016, Plaintiffs informed the Court that the Government had notified

them that the Government did not intend to appeal.

        Pursuant to the September 1, 2016, Opinion and Order, GEO and CoreCivic were granted

leave to intervene for the sole purpose of appealing the Court’s July 14, 2016, Opinion and

Order. Neither GEO nor CoreCivic was allowed to supplement the record or conduct discovery.

On November 29, 2016, it was clarified that the Court’s July 14, 2016, Opinion and Order was

stayed in part pending GEO and CoreCivic’s appeal.

        On September 9, 2016, GEO and CoreCivic appealed this Court’s July 14, 2016, Opinion

and Order to the Second Circuit. Plaintiffs cross-appealed and moved to dismiss GEO and

CoreCivic’s appeal for lack of standing under FOIA. In February 2017, the Second Circuit

granted Plaintiffs’ motion to dismiss for lack of FOIA standing. GEO and CoreCivic moved for

reconsideration and en banc review, which was denied.

        GEO (without CoreCivic) petitioned the Supreme Court for certiorari on the question of

FOIA standing. Plaintiffs filed an opposition brief. GEO’s petition was denied on October 10,

2017.

        On March 2, 2018, Plaintiffs and the Government stipulated to the payment of $220,000

for Plaintiffs’ attorneys’ fees and costs incurred in the district court litigation. Plaintiffs now

seek to recover from the Government and, in the alternative, from GEO and CoreCivic,

attorneys’ fees and costs incurred litigating in the Second Circuit and Supreme Court.




                                                   3
       LEGAL PRINCIPLES

       Under FOIA, “[t]he court may assess against the United States reasonable attorney fees

and other litigation costs reasonably incurred in any case under this section in which the

complainant has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). To prevail on a request for

attorneys’ fees and costs, a claimant must show both eligibility and entitlement. Pietrangelo v.

U.S. Army, 568 F.3d 341, 343 (2d Cir. 2009); accord Century Found. v. Devos, No. 18 Civ.

1128, 2018 WL 3084065, at *3 (S.D.N.Y. June 22, 2018). A FOIA claimant is eligible if “a

complainant has substantially prevailed[ -- that is] if the complainant has obtained relief through

. . . a judicial order, or an enforceable written agreement or consent decree.” 5 U.S.C. §

552(a)(4)(E)(ii). Entitlement is determined by weighing four criteria: “(1) the public benefit

derived from the case; (2) the commercial benefit to the plaintiff; (3) the nature of the plaintiff's

interest in the records; and (4) whether the Government had a reasonable basis for withholding

requested information.” Pietrangelo, 568 F.3d at 343; accord Century Found., 2018 WL

3084065, at *3. Once eligibility and entitlement are established, the question becomes whether

the fee requested is “presumptively reasonable.” See Simmons v. New York City Transit Auth.,

575 F.3d 170, 174 (2d Cir. 2009); New York Times Co. v. Cent. Intelligence Agency, 251 F.

Supp. 3d 710, 713 (S.D.N.Y. 2017).

       DISCUSSION

       Plaintiffs’ reasonable attorneys’ fees and litigation costs incurred on appeal are assessed

against the Government, but not GEO and CoreCivic.

       A.      Plaintiffs Are Eligible and Entitled to Reasonable Fees and Costs

       Plaintiffs have established eligibility and entitlement to reasonable fees and costs.




                                                  4
                1. Eligibility

        No party disputes Plaintiffs’ eligibility, as Plaintiffs substantially prevailed by obtaining

relief through a judicial order which survived GEO and CoreCivic’s efforts to challenge it on

appeal. See 5 U.S.C. § 552(a)(4)(E)(ii) (“[A] complainant has substantially prevailed if the

complainant has obtained relief through . . . a judicial order . . . .”). As a result of the judicial

order, the Government ultimately released the documents Plaintiffs sought in their FOIA request.

Plaintiffs have substantially prevailed in this FOIA action and are eligible for fees and costs.

                2. Entitlement

        The parties similarly do not contest that Plaintiffs are “entitled.”1 Plaintiffs are entitled to

fees and costs because the overall weight of the four entitlement criteria is in their favor. First,

the public benefits from learning about the Government’s practices with regard to private prison

contractors and the use of guaranteed minimums. Plaintiffs have published the information they

obtained through the FOIA requests. The importance of the issue is illustrated by the

introduction of legislation in the United States House of Representatives that would ban

guaranteed minimums of immigration detention beds. See Protecting Taxpayers and

Communities from Local Detention Quota Act, H.R. 2808, 114th Cong. (2015). Second,

Plaintiffs did not realize any commercial benefit from this action. CCR is a non-profit, legal and

educational organization, and DWN is a coalition of organizations and individuals working on

detention and deportation issues. Third, Plaintiffs sought the Government’s records “[t]o

vindicate the public’s right to information about immigration detention and enforcement

practices.” Fourth, and finally, the Government had a reasonable basis for withholding the




1
 GEO argues that the Court should consider whether GEO and CCR’s positions were reasonable
on appeal, but only if GEO is held responsible for the fees and costs.
                                                    5
requested information while the case was on appeal because this Court had issued a stay on the

production of documents. While this final factor favors the Government, the first three criteria

weigh strongly in favor of Plaintiffs. Thus the balance of factors warrants entitlement.

        B.      Reasonable Fees and Costs Are Assessible Against the Government

        Plaintiffs contend that the Government -- or in the alternative GEO and CoreCivic as

intervenors -- should pay Plaintiffs’ attorneys’ fees and costs incurred litigating this action in the

Second Circuit and Supreme Court. The Government counters that it is not responsible for such

fees because the Government was not a party to the appeal and its interests were not aligned with

GEO and CoreCivic. GEO and CoreCivic assert that FOIA does not provide for the award of

attorneys’ fees from non-government parties. For the following reasons, FOIA’s plain language,

purpose, case law and principles of equity support assessing reasonable fees and costs against the

Government for Plaintiffs’ appellate work.

                1. FOIA’s Plain Language

        “The preeminent canon of statutory interpretation requires us to presume that the

legislature says in a statute what it means and means in a statute what it says there.” In re

Barnet, 737 F.3d 238, 246 (2d Cir. 2013) (internal quotation marks omitted). “When the

statutory language is plain, the sole function of the courts . . . is to enforce it according to its

terms.” Cmty. Health Care Ass’n of New York v. Shah, 770 F.3d 129, 151 (2d Cir. 2014)

(alteration in original).

        The plain language of FOIA’s fee-shifting provision is clear -- this Court “may assess

against the United States reasonable attorney fees and other litigation costs reasonably incurred

in any case under [FOIA] in which the complainant has substantially prevailed.” 5 U.S.C. §

552(a)(4)(E)(i) (emphasis added).



                                                    6
       FOIA’s broad language encompasses the situation here. Plaintiffs brought this case

under FOIA to compel the Government to produce records pertaining to ICE’s detention bed

quota. On appeal, Plaintiffs asserted that GEO and CoreCivic lacked standing under FOIA to

pursue the appeal. Throughout the proceedings, this case was and is a FOIA action. Nothing in

the statutory language confines its reach to parts actively litigated by or against the United States.

See United States ex rel. Wood v. Allergan, Inc., 899 F.3d 163, 171 (2d Cir. 2018) (“If the

statutory language is unambiguous, ‘we construe the statute according to the plain meaning of

its words.’”) (quoting Nwozuzu v. Holder, 726 F.3d 323, 327 (2d Cir. 2013)); see also Jute v.

Hamilton Sundstrand Corp., 420 F.3d 166, 174 (2d Cir. 2005) (“[T]he word ‘any’ has an

expansive meaning . . . .”) (some internal quotation marks omitted) (quoting Deravin v. Kerik,

335 F. 3d 195, 203 (2d Cir. 2003)). FOIA’s statutory language strongly supports the assessment

of Plaintiffs’ fees and costs against the Government.

               2. FOIA’s Purpose

       FOIA’s purpose supports granting Plaintiffs’ motion as to the Government. See United

States v. DiCristina, 726 F.3d 92, 96–97 (2d Cir. 2013) (“‘Our obligation is to give effect to

congressional purpose so long as the congressional language does not itself bar that result.’”)

(quoting Johnson v. United States, 529 U.S. 694, 710 n.10 (2000)).

       “FOIA strongly favors a policy of disclosure.” Nat’l Council of La Raza v. Dep’t of

Justice, 411 F.3d 350, 355 (2d Cir. 2005). FOIA was enacted in 1966 to ensure public access to

information by creating a judicially enforceable public right to obtain information from

government agencies. See Milner v. Dep’t of Navy, 562 U.S. 562, 565 (“Congress enacted FOIA

to overhaul the public-disclosure section of the Administrative Procedures Act . . . [which had]

gradually become more a withholding statue than a disclosure statute.”) (internal quotation



                                                  7
marks omitted). By granting access to such information, Congress sought “to ‘promote honest

and open government and to assure the existence of an informed citizenry [in order] to hold the

governors accountable to the governed.’” Nat’l Council of La Raza, 411 F.3d at 355 (quoting

Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 478 (2d Cir. 1999)); accord John Doe Agency

v. John Doe Corp., 493 U.S. 146, 152 (1989). “Congress enacted FOIA ‘to pierce the veil of

administrative secrecy and to open agency action to the light of public scrutiny.’” Cook v. Nat’l

Archives & Records Admin., 758 F.3d 168, 173 (2d Cir. 2014) (quoting U.S. Dep’t of State v.

Ray, 502 U.S. 164, 173 (1991)). With FOIA’s fee-shifting provision, “Congress has indicated a

specific intent to encourage vigorous enforcement.” H.R. Rep. No. 1418, 96th Cong., 2d Sess.

18, reprinted in 1980 U.S.C.C.A.N. 4953, 4986–87.

       FOIA’s goals are better served by reimbursing Plaintiffs for reasonable fees and costs

incurred on appeal, particularly when Plaintiffs were appellees and prevailed in the district court.

To do otherwise would discourage FOIA plaintiffs with meritorious cases from pursing FOIA

information critical to promoting an informed citizenry and holding agencies publicly

accountable. See Davy v. C.I.A., 550 F.3d 1155, 1158 (D.C. Cir. 2008) (“A grudging application

of [FOIA’s fee-shifting] provision, which would dissuade those who have been denied

information from invoking their right to judicial review, would be clearly contrary to

congressional intent.”) (internal quotations marks omitted).

               3. Case Law and Principles of Equity

       The parties did not identify -- nor did the Court independently find -- binding case law

regarding whether to award fees and costs to a successful FOIA plaintiff against the Government

for work incurred litigating against non-government parties. Persuasive authority, however,




                                                 8
supports holding the Government responsible for fees and costs related to Defendant-Intervenors

even when the Government did not actively litigate against Plaintiffs.

       First, the Government has been held responsible in a FOIA action for fees and costs

related to intervenors even when the Government did not actively litigate against a successful

party. See Anderson v. Sec’y of Health & Human Servs., 80 F.3d 1500, 1505 (10th Cir. 1996)

(affirming without discussing a district court’s award of fees under FOIA where an intervenor

defended the documents from disclosure).

       Second, principles of equity further support holding the Government responsible for fees.

Plaintiffs disseminated the information gained through their FOIA action to the public. See

Castillo Grand, LLC v. Sheraton Operating Corp., 719 F.3d 120, 124 (2d Cir. 2013) (holding

that in “suits where one litigant’s expenses benefit a larger class,” attorney fees may be

awarded). The public benefitted from Plaintiffs’ labors, and the public funds the Government.

See Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 391–92 (1970) (“To allow the others to obtain full

benefit from the plaintiff’s efforts without contributing equally to the litigation expenses would

be to enrich the others unjustly at the plaintiff’s expense.”).

       Third, and finally, the Government’s interests did not diametrically diverge from those of

Defendant-Intervenors. The Government chose not to appeal after both GEO and CoreCivic had

requested to intervene, and the Government did not oppose the intervention. Because the

Government did not acquiesce to Plaintiffs’ claims during the pendency of the appeals -- and

instead stood by while Defendant-Intervenors sought to defend the Government’s actions on

appeal -- Plaintiffs’ appellate work “was made necessary by the [Government]’s opposition . . .

.” See Pollinator Stewardship Council v. U.S. Envtl. Prot. Agency, No. 13 Civ. 72346, 2017 WL

3096105, at *10 (9th Cir. June 27, 2017) (allowing fees under the Equal Access to Justice Act



                                                   9
where the agency “did not request a remand or otherwise acquiesce” to the plaintiff’s claims

during litigation); see also Judicial Watch, Inc. v. U.S. Dep’t of Commerce, 470 F.3d 363, 374

(D.C. Cir. 2006) (“[The agency] should only [be] liable for fees related to third parties insofar as

they ‘were incurred in opposing government resistance.’”) (quoting Love v. Reilly, 924 F.2d

1492, 1496 (9th Cir. 1991)).

       The Government advocates for the application of a “bright-line rule” that does not permit

the award of fees against it for phases of litigation when a plaintiff is actively opposed only by

third parties. This argument is unpersuasive. The sole FOIA case cited by the Government in

support of this contention is Judicial Watch, a factually disparate and non-binding case. In

Judicial Watch, the Court of Appeals for the District of Columbia Circuit awarded FOIA

attorneys’ fees for court-ordered depositions of third-parties, but not costs incurred from

discovery disputes between the plaintiff and third parties initiated by the plaintiff. 470 F.3d at

374 (“It is important to emphasize here that ‘litigation disputes’ should not be confused with

authorized depositions of third parties taken by Judicial Watch. [The Government] contests only

the former, not the latter.”). The Court of Appeals found that “in those situations when (1) the

litigation disputes between [the plaintiff] and the third parties were not initiated or pursued by

[the Government], (2) the third parties were not represented by [the Government], and (3) [the

Government] had neither authority nor control over the third parties, no fees should [be]

awarded.” Id. Unlike in Judicial Watch, the intervenors here -- not Plaintiffs -- pursued this

litigation. Plaintiffs litigated on appeal out of necessity to defend their judgment. Further, in this

case, the litigation pursued by the intervernors directly challenged Plaintiff’s FOIA request for

documents -- compared to Judicial Watch where, for example, the plaintiff sought discovery

including the deposition of a witness who “had nothing to do with the FOIA requests or the



                                                 10
search for responsive documents.” Id. at 372; cf. Ass’n of Am. Physicians & Surgeons, Inc. v.

U.S. Food & Drug Admin., 391 F. Supp. 2d 171, 179–81 (D.D.C. 2005) (awarding fees and costs

against the Government under the Equal Access to Justice Act for an appeal solely pursued by an

intervenor, even when the Government submitted an amicus brief in support of the plaintiff and

in opposition to the intervenor).

        FOIA’s plain language, purpose, case law and principles of equity thus support the award

of fees and costs for the prevailing party in this FOIA litigation -- Plaintiffs -- against the

Government.2

        CONCLUSION

        For the foregoing reasons, Plaintiffs’ motion for attorneys’ fees and costs is GRANTED

in part. Plaintiffs DWN and CCR are awarded reasonable attorneys’ fees and costs incurred

while litigating this action in the Second Circuit and Supreme Court, and those fees and costs

will be assessed against Defendants ICE and DHS (and not Defendant-Intervenors GEO and

CoreCivic).

        The Clerk of Court is respectfully directed to close the motion at Docket Number 194.

        SO ORDERED.

Dated: February 5, 2019
       New York, New York




2
  Plaintiffs’ alternative request that GEO and CoreCivic cover such fees is not supported by the
statutory language.
                                                  11
